   Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 1 of 10            FILED
                                                                      2020 Jan-21 PM 01:42
                                                                      U.S. DISTRICT COURT
                                                                          N.D. OF ALABAMA




                           EXHIBIT 1

Huntsville Policy Department Domestic Violence Policy
  Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 2 of 10




101-14

                       DOMESTIC VIOLENCE
1. PURPOSE: This written directive establishes procedures designed to reduce family
   homicides, family assaults, police call-backs, liability risks for the Department and
   injuries to officers.

2. POLICY: In all domestic violence situations, responding officers will take reasonable
   measures to assist and/or assure the immediate safety of every person who may be
   affected. Officers will also determine what actions will be most effective in
   preventing future violence. The Huntsville Police Department views domestic
   violence as a preventable crime and takes a pro-arrest stance toward its prevention.

3. SCOPE: This written directive applies to all personnel.

4. RESPONSIBILITY: It will be the responsibility of all sworn personnel to comply
   with guidelines established in this written directive.

5. DEFINITIONS: For the purpose of this written directive, the following terms shall
   mean:

      A. Family, Household, or Dating or Engagement Relationship Members as
      defined by Alabama Code 1975 (2006), Criminal Procedure, Section 15-10
      (Warrantless Arrest):-

                1. Spouse/Former Spouse;

                2. Parent/Child;

                3. Any person related by marriage or common law marriage;

                4. Child in Common;

                5. Present or Former Household Member (anyone currently residing
                together, regardless of relationship);

                6. Has or has had a dating/engagement relationship.



         B. “Domestic Violence: “Any incident resulting in the abuse, assault, harassment,
         or the attempt or threats thereof” between family, household, or dating or
         engagement relationship members.”

         C. Domestic Dispute: Any incident between family, household, or dating or
         engagement relationship members where the police have been called, regardless




                                                                                             CITY 000949
  Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 3 of 10



     of whether a crime has occurred.

     D. “Bodily injury” is any substantial pain to the victim or impairment of the
     victim’s physical condition.

     E. “Victim” is any person who is the victim of domestic violence, including
     victims who are unwilling to file charges or prosecute the offender.

     F. “Self-defense” is the justifiable use of physical force when that person believes
     force is necessary to defend himself/herself, or a third party from what he/she
     reasonably believes to be the use or imminent use of unlawful physical force by
     another person.

     G. “Probable cause” is the combination of facts, that leads a Police Officer to
     believe that a crime has been committed and the accused is the person who
     committed it.

6. COMMUNICATIONS PERSONNEL PROCEDURES

     A. Communications personnel who receive a domestic violence call can provide
     responding officers with vital information that could prevent harm to the victim
     and/or officer. The call taker/dispatcher will give a domestic violence call the
     same priority as any other life-threatening call and will dispatch at least two
     officers to the scene.

     B. If the call taker/dispatcher receives a subsequent call to cancel the original
     call, he/she will still send officers to the location to make sure the family is safe
     and that a crime has not been committed.

     C. Upon completion of a domestic violence/dispute call, the dispatcher should
     obtain and note call disposition and other pertinent information and log them into
     the CAD (Computer Aided Dispatch) System. This information can later be
     retrieved and relayed to officers in the event of future domestic violence-related
     incidents at a particular location.



7. OFFICERS’ PROCEDURES AT THE SCENE

     A. INVESTIGATION

            1. The purpose of any on-scene investigation is to determine the facts of
               the incident through interviews of all involved parties, recording
               statements, preserving the crime scene and collecting evidence.

           2. When responding to a family violence call, officers will:

                a.   Assess the need for medical attention and call for medical




                                                                                             CITY 000950
Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 4 of 10



                  assistance if needed;

             b.   Interview all parties separately (i.e., victim, offender and
                  witnesses) using supportive interviewing techniques. Children
                  should be interviewed in a manner appropriate for their age;

             c.   After each party has been interviewed separately, officers will
                  confer to decide if an arrest should be made and/or other
                  appropriate action;

             d.   Collect and record evidence;

             e.   Take color photographs of injuries and property damage to be
                  turned in as evidence;

             f.   Prepare an Incident/Offense Report, with a detailed narrative
                  describing the incident and the action(s) taken by Officers.

             g.   Complete Domestic Violence Supplemental, if applicable;

             h.   If no criminal act was committed or alleged, complete a
                  Miscellaneous Service Report. Records Division will forward a
                  copy to the Domestic Violence Unit.

             NOTE: Per, Alabama Code 1975 (2006), 51-10-3 (Arrest Without
             Warrant) (c): “When a law enforcement officer investigates an
             allegation of domestic violence, whether or not an arrest is made, the
             officer shall make a written report of the alleged incident, including a
             statement of the complaint, and the disposition of the case.” If probable
             cause exists and no arrest is made, officers will document their reasons
             for not making an arrest.

        3. The Domestic Violence Unit will investigate all documented incidents
           of domestic violence, child abuse events, and all sex crimes. 1st degree
           assault cases should be investigated by the Major Crimes Unit. 2nd
           degree assault cases should be investigated by general investigators at
           their respective precincts. Financial crimes, regardless of whether a
           domestic violence relationship exists, are the responsibility of the
           respective precinct investigative squad.

   B.      FORCED ENTRY: Officers should make reasonable efforts to make
   contact with the reporting party, but should not hesitate to force entry should it
   become necessary to protect victims. Forced entry is permissible any time there is
   probable cause to believe the safety of a potential victim is in jeopardy.

         1. Probable cause of this type exists when the facts and circumstances
             within an officer’s knowledge, or of which he/she has reasonably
             trustworthy information, are sufficient to warrant a person of




                                                                                         CITY 000951
 Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 5 of 10



                 reasonable caution to believe that the safety of a potential victim is in
                 jeopardy.

            2. Officers must make a practical, common sense determination whether,
                given all the facts and/or circumstances known (or with due diligence
                would have been known), there is a reasonable basis for believing that
                the victim’s safety is in jeopardy.

            3. In making this decision, officers may take into account everything they
               personally observe, all physical evidence and all things learned from
               witnesses or other persons supplying information (hearsay). In
               evaluating hearsay information, officers should take into account the
               credibility of the person supplying information and whether there is
               reasonable basis for believing the content of the information.

            4. Officers must document their reason for forced entry in an
               Incident/Offense Report and notify a supervisor. If practical, a
               supervisor should be notified prior to any forced entry.

            5. In situations where there is no response from the complainant, and
               forced entry is unnecessary, officers will ensure that all information
               available has been obtained from the call taker/dispatcher. This
               information will be documented on a Miscellaneous Service Report and
               forwarded to the Domestic Violence Unit.

8. ARREST

     A. Arrest is the preferred response to domestic violence situations because arrest
        offers the greatest potential for ending violence. If a crime has been
        committed, the responding Officers will give serious consideration to making
        an arrest.

        1. For the purpose of this Written Directive, Alabama Code 1975 (2006),
        Section 15-10-3 (Arrest without warrant) (a) 8, authorizes an officer to affect
        a warrantless arrest if:

            A.     “…an offense involves domestic violence as defined by this
        section (15-10-3), and the arrest is based on probable cause, regardless of
        whether the offense is a felony or misdemeanor.”

            B.       A warrantless arrest may be made when probable cause exists that
        one of the following crimes has been committed, if meeting the relationship
        criteria outlined in Section 5 (A) of this Written Directive. (Crimes of
        domestic violence in the 1st, 2nd, and 3rd degrees shall be included as acts,
        attempts, or threats of abuse):

            1.   Domestic Violence in the First Degree (Assault 1st) ;




                                                                                             CITY 000952
Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 6 of 10



          2.   Domestic Violence in the Second Degree (Assault 2nd) ;

          3.   Domestic Violence in the Third Degree:

               a) Assault 3rd Degree

               b) Menacing

               c) Reckless Endangerment

               d) Harassment

               e) Criminal Coercion

           4. Violation of a valid Protection Order

           Felony crimes with existing domestic violence relationships will require
           notification of a Domestic Violence Unit Investigator.

           NOTE: If the victim of an alleged kidnapping is present on the scene, but
           the offender is not, an Incident/Offense Report should be completed and
           routed to the Domestic Violence Unit (if domestic relationship exists). If
           victim is NOT present and is presumed to be with the offender, A Major
           Crimes Investigator should be notified. Otherwise, discretion should be
           used to determine investigator callout.

           .

B.    Per Alabama Code 1975 and departmental policy, officers receiving complaints
     from opposing parties shall evaluate each complaint separately to determine the
     primary aggressor. If the officer determines that one person was the primary
     physical aggressor, the officer need not arrest the other person alleged to have
     committed domestic violence. In determining the primary aggressor, the officer
     shall consider all of the following:

       1. Prior complaints of domestic violence.

       2. Relative severity of injuries inflicted to each person.

       3. Likelihood of future injury to each person.

C. A law enforcement officer shall not threaten, suggest, or otherwise indicate
   possible arrest of all parties to discourage the request for intervention by law
   enforcement from any party. The decision to arrest or not to arrest will not be
   based on any of the following: Specific consent or request of the victim;

          1.   Officer perception of the willingness of a victim or witness to the
               domestic violence to testify or otherwise participate in a judicial
               proceeding;




                                                                                        CITY 000953
  Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 7 of 10



             2.   Marital status of the parties, except to determine the relationship
                  between the victim and offender as previously defined;

             3.   Verbal assurances by either or both parties that the violence will cease;

             4.   The officer’s concern about reprisals against the victim by the
                  offender;

             5.   Race, ethnic background, sexual preference, social class, or occupation
                  of the victim and/or the offender.

  D. It is Department policy that an arrest should be made if probable cause exists.

  E.    When the alleged offender is not present, the Officer(s) will attempt to ascertain
       his/her whereabouts. If, within a reasonable amount of time, the offender is
       located:

             1. The officer(s) will attempt to make contact and continue the
             investigation.

              2. Upon further investigation, if officer(s) determine that probable
              cause exists, an arrest shall be made.

              3. If the incident is a felony, the appropriate investigator will be
              contacted prior to making an arrest.

              4. If the arrest is made for a misdemeanor, the officer will swear to
              the complaint before the Municipal Court Magistrate.

              5. Citation and Complaint Forms will not be used in lieu of arrest in
              domestic violence situations.

9. NON-ARREST SITUATIONS

  A. If a crime or alleged crime has been committed and the offender is present at the
     scene, if no arrest is made, the investigating officer(s) will thoroughly document
     such in the Incident/Offense Report, explaining the reason for the non-arrest.

  B. When the alleged assailant is no longer at the scene and cannot be located, the
     officer(s) will:

         1. Remain with the victim and offer assistance by explaining the warrant
            procedure and/or setting up an appointment with the Warrant Magistrate to
            obtain an arrest warrant; and

         2. Offer to transport the victim and any minor children to a victim’s shelter or
            other place of safety. The transporting officer will notify Communications
            of the transport, including beginning and ending mileage if applicable. If a




                                                                                              CITY 000954
  Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 8 of 10



              transport is to be made to a victim’s shelter, the geographical location
              should not be broadcast via radio. Any arrangements should be made by
              secure phone.

          NOTE: This offer of transportation is to be made whether or not the victim
          has obtained a warrant.

10. MUTUAL INJURY/SELF-DEFENSE

  A. Officers must determine whether any injuries were caused as a result of self-
     defense. Arrest of both parties is appropriate when self-defense is NOT a factor,
     the primary aggressor cannot be determined and/or subjects were actively fighting
     each other.

  B. Appropriate action requires that officers evaluate claims of self-defense rather
     than making arrests and leaving self-defense claims to the courts. The arrest of a
     person who has used justifiable self-defense re-victimizes them when they
     become defendants in the Criminal Justice System.

  C. No arrest shall be made when an officer has probable cause to believe injuries
     were inflicted ONLY in self-defense.

  D. The reasonableness of the force used is a key question when evaluating claims of
     self-defense. In domestic violence cases, victims should only use the amount of
     force necessary to stop the offender’s attack. Past and present history of violence
     and the differences between size and strength of the parties involved should also
     be considered.

11. REPORTING AND RECORDS REQUIREMENTS

 A.   An Incident/Offense Report shall be completed on domestic violence events
      where at least one of the following exists:

         1.    An act of violence is committed, attempted or threatened either in the
               presence of the officer(s) or reported to the officer(s).

         2.    At any time an investigating officer or supervisor believes that a report is
               appropriate or necessary.

  B. The crime of Domestic Violence 1st Degree, Domestic Violence 2nd Degree,
     Domestic Violence 3rd Degree or other domestic violence-related crime (Burglary,
     Rape, etc…) will be placed in box 30 of the report (Type Incident or Offense).
     The completed report will be routed to the Domestic Violence Unit or Major
     Crimes Unit by placing “DVU” or “MCU” at the top, center of the form.

         NOTE: If the crime is Domestic Violence 3rd Degree, the specific crime
            MUST be noted in parenthesis: Assault, Reckless Endangerment,
            Harassment, etc…In domestic violence cases, “offender” should be




                                                                                              CITY 000955
  Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 9 of 10



             checked in Block 98 of the Incident/Offense Report, not “suspect.”

  C. A Domestic Violence Supplemental Report will be completed with all case
     reports made for a domestic violence-related offense. This information will be
     used to assist in prosecution and further investigation.

     NOTE: Domestic Violence-related Criminal Mischief or Harassing
     Communications will not require completion of a Domestic Violence
     Supplemental Report.

         1. Each applicable item will be checked, and non-applicable items will be
            left blank.

         2. Personnel will make written documentation of the victim’s physical and
            emotional state, as well as describe and document any and all evidence
            that is available.

         3. A written statement will be obtained from the victim, using the statement
            form provided on the back of the Domestic Violence Supplemental, along
            with any alternate contact information. Officers should insist that an
            alternate phone number be provided, especially if he/she does not have a
            primary phone number.

         4. A written statement will be obtained from any witnesses whenever
            possible. Witness information should also be noted on the
            Incident/Offense Report in the appropriate section.

         5. Photographs of any physical injury will be made and retained as evidence.
            If the case investigator is present at the scene, the photographs may be
            released to him/ her, at the investigator’s discretion. Photographs can also
            be used to document other pertinent facets of a crime such as damage to
            property, interior damage caused during the altercation, etc…

12. CRIME VICTIMS ASSISTANCE AND RIGHTS

   A. In all domestic violence situations, especially where the victim has refused the
    officer’s offer of transportation, the investigating officer(s) will advise the victim
    of the availability of a shelter and other services in the community.

   B. All personnel must comply with Senate Bill #565, Act 95-583, pertaining to
    crimes occurring on and after January 1, 1996. Within seventy-two (72) hours,
    unless the victim is unavailable or incapacitated as a result of the crime, after the
    initial contact between a victim of a reported crime and the law enforcement
    agency either responding to the report of the crime, or having responsibility for
    investigating the crime, the law enforcement agency shall provide to the victim a
    form designed and produced for the agency. This form outlines certain options
    that are available to the victim. This requirement is satisfied by giving the victim a
    DV packet provided by the department.




                                                                                             CITY 000956
 Case 5:18-cv-01745-LCB Document 60-1 Filed 01/21/20 Page 10 of 10



  C. If an arrest is made, the officer will advise the victim of the option to be contacted
      when the offender is released from jail. The arresting officer will advise the
      Detention Officer on arrival at the Detention Center, or by phone and provide
      him/her with the victim’s name, phone number, and case number. A Detention
      Center employee should contact the victim when the offender is released.

13. SUPERVISORY PERSONNEL: Field supervisors should monitor the receipt of
   domestic violence calls within their area of responsibility.

       A. Supervisors will be advised in all cases where a felony has been committed. It
          will be the supervisor’s responsibility to determine whether an investigator
          should be notified. The on-call Domestic Violence Investigator should be
          notified under the following circumstances:

           1. Any domestic violence-related felony has occurred (including child abuse
              but not including any death investigation), regardless of whether the
              offender is in custody.

           2. A supervisor, after screening the details of the situation, determines that an
              investigator’s expertise or advice is needed.

       B. A supervisor will respond to all family violence calls where the victim or
          offender is a City of Huntsville employee; or a city, county, state or federal
          law enforcement employee.

           1. In the event a Huntsville Police Department employee is the offender in a
             domestic violence event, the supervisor will notify the on-call Domestic
             Violence Investigator and the on-call Internal Affairs Investigator.

           2. When the arrest of a law enforcement employee is necessary, an Internal
              Affairs Investigator will make the arrest. If, for some reason the Internal
              Affairs Investigator is unable to make the arrest, the Internal Affairs
              Investigator will direct a supervisor to go ahead and make the arrest.




                                                                                               CITY 000957
